DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The provisional application PRO 62/943,569, PRO 62/932,299, PRO 62/910,297, and PRO 62/902,746 filed on 12/04/2019, 11/07/2019, 10/03/2019, and 09/19/2019 respectively are acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1804 and 1808 found in Figure 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. (FP 6.22.07).

Specification
The disclosure is objected to because of the following informalities (and appropriate corrections are required): 
In the statement: “For LBE, channel access mechanism” (in Para. [0027], Line [9]), the reference to “LBE” appears to be a mistake, since LBE is not a known abbreviation in the art and instead Listen Before Talk (LBT) was referenced in the paragraph; appropriate correction is required.
The abstract of the disclosure is objected to because it contains only 33 words, which is less than the required minimum; appropriate correction is required.
Applicant is reminded that the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alriksson et al. (US 20200187204 A1), hereinafter referenced as Alriksson, in view of Bhorkar et al. (US 20190132860 A1), hereinafter referenced as Bhorkar.

Regarding claim 1, Alriksson teaches One or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon that, when executed by one or more processors, cause a user equipment (UE) to ([Claim 8]-Alriksson discloses a non-transitory computer readable storage medium encoded with instructions that, when executed on a processor, perform a method for use in a User Equipment. Para. [0020]-Alriksson discloses a computer readable storage medium encoded with instructions that, when executed on a processor, perform the method according to herein):
encode a message for continuous transmission over multiple slots based on the successful LBT operation (Para. [0050]-Alriksson discloses data processing (encoding and modulate). Fig. 5 and 6. Para. [0050]-Alriksson discloses During the transmission burst, the UE 100 switches to monitoring 440 the control region of regular slots). 
Although Alriksson teaches listen before talk (LBT) ([Claim 8]-Alriksson discloses a non-transitory computer readable storage medium ... perform ... monitoring a control region for mini-slots for a transmission; detecting a start of the transmission; monitoring a control region of said transmission for regular slots; and monitoring the control region for mini-slots again. Fig. 5 and 6. Para. [0050]-Alriksson discloses the time point of LBT (Listen Before Talk) success), 
Alriksson fail to explicitly teach successfully perform a listen before talk (LBT) operation to occupy a channel. 
However, Bhorkar explicitly teaches successfully perform a listen before talk (LBT) operation to occupy a channel (Para. [0093]-Bhorkar discloses a computer-readable storage medium ... perform a listen before talk (LBT) procedure on a non-anchored subframe, and encode a physical random access channel (PRACH) transmission including the SR message for a transmission of the SR message in response to a successful completion of the LBT procedure).
	Alriksson and Bhorkar are both considered to be analogous to the claimed invention because they are in the same field of wireless communication, dealing with channel monitoring. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Alriksson to incorporate the teachings of Bhorkar on Listen Before Talk (LBT), with a motivation to prevent interference in data transmission, and guarantee a radio access technology (RAT) and core radio network architecture that can provide high data rate, low latency, packet optimization, and improved system capacity and coverage. (Bhorkar, Para. [0011]).


Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alriksson et al. (US 20200187204 A1), hereinafter referenced as Alriksson, in view of Bhorkar et al. (US 20190132860 A1), hereinafter referenced as Bhorkar, and further in view of TAKATA et al. (US 20210274551 A1), hereinafter referenced as Takata, and further in view of IYER et al. (US 20210235492 A1), hereinafter referenced as Iyer.

Regarding claim 2, Alriksson in view of Bhorkar teaches the one or more NTCRM of claim 1. 
Although, Alriksson teaches Downlink Control Information (DCI) (Para. [0063]-Alriksson discloses monitoring of certain DCI (Downlink Control Information) formats for the respective cases of mini-slot and slot control regions. Para. [0063]-Alriksson discloses a UE will be able to detect and decode DCI faster and while reserving resources), 
Alriksson in view of Bhorkar fails to explicitly teach wherein the instructions, when executed, further cause the UE to receive a downlink control information (DCI) to trigger the message.  
However, Takata explicitly teaches wherein the instructions, when executed, further cause the UE to receive a downlink control information (DCI) to trigger the message (Para. [0053]-Takata discloses the LBT Unit may be indicated to the terminal by using dynamic indication information using PDCCH (Physical Downlink Control Channel) including Downlink Control Information (for example, DCI)).
	Takata is considered to be analogous because it is in the same field of wireless communication, dealing with unlicensed band. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Alriksson in view of Bhorkar to incorporate the teachings of Takata on Downlink Control Information (DCI), with a motivation to improve network performance, and facilitate determining a resource to which an uplink signal is to be assigned for each of a plurality of bands. (Takata, Para. [0013]).
Furthermore, although Alriksson teaches DCI includes … an offset (Para. [0067]-Alriksson discloses the configuration can include an offset (relative the start of the transmission burst) … The offset could be determined by the time point of LBT (Listen Before Talk) success),
While Takata teaches DCI includes … priority (Para. [0074]-Takata discloses the DCI includes, for example … information regarding LBT control. Furthermore, the information regarding LBT control includes, for example, information indicating the type of LBT. Para. [0210]-Takata discloses mong the plurality of LBT units, a plurality of LBT units each having a higher priority (for example, an LBT unit having a smaller received power or an LBT having a higher idle ratio) may be used to transmit the UCI),
Alriksson in view of Bhorkar and further in view of Takata fail to explicitly teach wherein the DCI includes an index to a table having combinations of: an LBT type, an offset, and channel access priority class (CAPC).
However, Iyer explicitly teaches wherein the DCI includes an index to a table having combinations of: an LBT type, an offset, and channel access priority class (CAPC) (Para. [0209]-Iyer discloses this information may be carried on the UL grant DCI as exemplified in Table 2. Table 2. Para. [0209]-Iyer discloses, providing the threshold for ED during CCA or LBT; The value may be an index into a table of threshold values that may be configured to the UE through higher layers. ... This indicates the type of LBT to be performed by the UE; if set to 0, ... Other values may indicate CCA/LBT procedures like short interval sensing or priority class for CAT4 LBT). 
	Iyer is considered to be analogous because it is in the same field of wireless communication, dealing with unlicensed spectrum and Licensed-Assisted Access (LAA). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Alriksson in view of Bhorkar and Takata to incorporate the teachings of Iyer on indexed Downlink Control Information (DCI) parameters, with a motivation to minimize resource overhead, and the effect of sensing energy from the other UEs' multiplexed blocks in frequency. (Iyer, Para. [0209]).


Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Chang et al. (US 20210135803 A1)- Technology for a next generation node B (gNB), operable for new radio (NR) unlicensed communication. The gNB can encode a discovery reference signal (DRS) in a single subframe. The DRS comprising a first synchronization signal (SS) block comprising a plurality of contiguous orthogonal frequency division multiplexed (OFDM) symbols in the single subframe. The DRS comprising a second SS block comprising a plurality of contiguous OFDM symbols in the single subframe. The DRS comprising a plurality of additional OFDM symbols for an SS block in the single subframe. The gNB can send the DRS in the single subframe to a user equipment (UE). The gNB can have a memory interface configured to send to a memory the DRS............... Fig. 1-2. Abstract.
 (b)	Um et al. (US 20180317244 A1)- A method for transmitting an uplink signal in an unlicensed band by a terminal is provided. The terminal receives first scheduling information that schedules one or more uplink subframes, from a base station in a first downlink subframe. The terminal receives second scheduling information that determines a transmission time point of the uplink signal, from the base station in a second downlink subframe after the first downlink subframe. The terminal transmits the uplink signal in a first uplink subframe corresponding to the transmission time point among the one or more uplink subframes............... Fig. 1-5. Abstract.
(c)	Jeon et al. (US 20190327117 A1)- Technology for a user equipment (UE), operable for an uplink partial subframe transmission on an unlicensed carrier is disclosed. The UE can select one or more uplink (UL) partial subframe configurations based on one or more prospective lengths of a listen before talk (LBT) period, wherein each prospective length of the LBT period provides a prospective starting time. The UE can encode data for each of the one or more UL partial subframe configurations to form one or more UL partial subframe configuration encodings. The UE can identify an actual LBT period. The UE can select one of the one or more UL partial subframe configuration encodings for UL transmission of the data on the unlicensed carrier based on the actual LBT period and a corresponding prospective starting time............... Fig. 1-3. Abstract.
 (d)	Li et al. (US 20180367282 A1)- The present disclosure provides a data scheduling and transmission method, apparatus and system. The data scheduling method includes: configuring scheduling information according to a predetermined unlicensed-uplink-subframe scheduling mode, where the scheduling information is used for instructing a terminal to transmit uplink data on an unlicensed frequency spectrum; and receiving, according to the scheduling information, the uplink data sent by the terminal. This solves the problem of a reduced uplink data transmission efficiency due to a lack of a technology for reducing signaling overheads and improving an uplink transmission rate on an unlicensed frequency spectrum in the related art, thereby achieving effects of reducing the signaling overheads and improving the uplink transmission rate on the unlicensed frequency spectrum............... Fig. 1-11. Abstract.
 (e)	Li et al. (US 20190387546 A1)- A method of a user equipment (UE) in a wireless communication network is provided. The method comprises determining a set of time and frequency domain resources to transmit a physical random access channel (PRACH) preamble over a PRACH, determining a format of the PRACH preamble, wherein the PRACH preamble includes one or more repeated preambles based on a sequence and a cyclic prefix (CP) preceding repeated preamble sequences for the one or more repeated preambles, determining a set of time and frequency domain resources to perform a listen-before-talk (LBT) operation in an unlicensed spectrum, determining whether to transmit the PRACH preamble associated with the LBT operation in the unlicensed spectrum, and transmitting, to a base station (BS), the PRACH preamble in the unlicensed spectrum based on a result of the determination of the LBT operation to transmit PRACH preamble............... Fig. 1-5. Abstract.
 (f)	Park et al. (US 20180176835 A1)- A first base station transmits to a second base station, cell configuration parameters of one or more cells of the first base station. The cell configuration parameters comprise: at least one first information element (IE) indicating a first identifier of a first cell of the one or more cells; at least one second IE indicating that the first cell is a licensed assisted access (LAA) cell; and at least one third IE indicating one or more configuration parameters of frame structure Type 3 of the LAA cell. The first base station receives from the second base station, a handover request message for a first wireless device. The handover request message is configured based on the one or more configuration parameters of frame structure Type 3 of the LAA cell............... Fig. 1-5. Abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIZOU HASSAN (SPE) can be reached on (571)272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472